

115 SRES 541 RS: Expressing the sense of the Senate that any United States-Saudi Arabia civilian nuclear cooperation agreement must prohibit the Kingdom of Saudi Arabia from enriching uranium or separating plutonium on its own territory, in keeping with the strongest possible nonproliferation “gold standard”.
U.S. Senate
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 546115th CONGRESS2d SessionS. RES. 541IN THE SENATE OF THE UNITED STATESJune 12, 2018Mr. Merkley (for himself, Mr. Paul, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 30, 2018Reported by Mr. Corker, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONExpressing the sense of the Senate that any United States-Saudi Arabia civilian nuclear cooperation
			 agreement  must prohibit the Kingdom of Saudi Arabia from enriching
			 uranium or separating plutonium on its own territory, in keeping with the
			 strongest possible nonproliferation gold standard.
	
 Whereas the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (NPT), which is nearing its fiftieth anniversary, obligates non-nuclear weapon states, in Article II, not to receive the transfer from any transferor whatsoever of nuclear weapons or other nuclear explosive devices or of control over such weapons or explosive devices directly, or indirectly; not to manufacture or otherwise acquire nuclear weapons or other nuclear explosive devices; and not to seek or receive any assistance in the manufacture of nuclear weapons or other nuclear explosive devices: Now, therefore, be it
 Whereas, on May 21, 2009, the United States and the United Arab Emirates signed a bilateral agreement pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), establishing cooperation on civilian nuclear programs in which the United Arab Emirates agreed that it shall not possess sensitive nuclear facilities within its territory or otherwise engage in activities within its territory for, or relating to, the enrichment or reprocessing of material, or for the alternation in form or content (except by irradiation or further irradiation or, if agreed by the Parties, post-irradiation examination) of plutonium, uranium 233, high enriched uranium, or irradiated source or special fissionable material;
 Whereas the civil nuclear cooperation agreement between the United States and the United Arab Emirates further obligates the United Arab Emirates to bring into force its Additional Protocol to its IAEA Safeguards Agreement before the United States licenses “exports of nuclear material, equipment, components, or technology” pursuant to the agreement; and
 Whereas this agreement became known as the first gold standard civil nuclear agreement and was lauded as a step toward establishing a precedent for strong nonproliferation standards on the Arabian Peninsula: Now, therefore, be it
	
 That it is the sense of the Senate that any United States-Saudi Arabia civilian nuclear cooperation agreement under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), commonly known as a 123 Agreement, concluded in the future, must prohibit the Kingdom of Saudi Arabia from enriching uranium or separating plutonium on its own territory, in keeping with the strongest possible nonproliferation gold standard.
	
 That it is the sense of the Senate that any United States-Saudi Arabia civilian nuclear cooperation agreement under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), commonly known as a 123 Agreement, concluded in the future should prohibit the Kingdom of Saudi Arabia from enriching uranium or separating plutonium on Saudi Arabian territory in keeping with the strongest possible nonproliferation gold standard as well as require the Kingdom of Saudi Arabia to bring into force the Additional Protocol with the International Atomic Energy Agency.July 30, 2018Reported with an amendment and an amendment to the preamble